



EXHIBIT 10.1




AMENDMENT TO CONVERTIBLE PROMISSORY NOTE


This Amendment to Convertible Promissory Note (this “Amendment”) is entered into
on May 1, 2018, but is effective for all purposes as of April 3, 2018, by and
between ST. GEORGE INVESTMENTS LLC, a Utah limited liability company (“Lender”),
and ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation (“Borrower”).
Capitalized terms used in this Amendment without definition shall have the
meanings given to them in the Note (as defined below).


A.Borrower previously issued to Lender a Convertible Promissory Note dated
September 8, 2017 in the principal amount of $1,725,000.00 (the “Note”).


B.The Note was issued pursuant to a Securities Purchase Agreement dated
September 8, 2017 between Lender and Borrower.


C.Borrower and Lender have agreed to amend the Note as set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.Conversion Factor. The definition of the term “Conversion Factor” set forth in
Section A4 of Attachment 1 to the Note is deleted in its entirety and replaced
with the following:


“A4.    “Conversion Factor” means 60%.”


2.Market Price. The definition of the term “Market Price” set forth in Section
A17 of Attachment 1 to the Note is deleted in its entirety and replaced with the
following:


“A17.    “Market Price” means the lower of: (a) the Conversion Factor multiplied
by the lowest VWAP during the five (5) Trading Days immediately preceding the
applicable Conversion; and (b) the Closing Bid Price on the Trading Day
immediately prior to the day the Redemption Notice is delivered.”


3.Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the amendments to the Note granted
herein. Moreover, Lender agrees to forbear from enforcing its remedies under the
Note with respect to all Events of Default that have occurred prior to the date
hereof, provided that such forbearance shall cease, and Lender shall have no
further obligations to refrain from enforcing its rights with respect to any
such Events of Default, upon the occurrence of any Event of Default after the
date hereof.


4.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.


[Remainder of page intentionally left blank]


1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.




BORROWER:


ASCENT SOLAR TECHNOLOGIES, INC.


 
By: /s/Victor Lee             
Name: Victor Lee
Title: CEO




LENDER:


ST. GEORGE INVESTMENTS LLC


By: Fife Trading, Inc., its Manager




By: /s/John M. Fife
John M. Fife, President




























[Signature page to Amendment to Convertible Promissory Note]

